The opinion of the court was delivered by
Valentine, J.:
William R. Pye recovered a judgment and decree of foreclosure against James Walsh and Alfred G» Otis. Pye then caused an order of sale to be issued on said judgment and placed in the hands of the sheriff of Nemaha county. Under this order of sale the property decreed to be sold was sold to A. K. Moore.' Pye then moved the court to set aside said sale on various grounds. The court below granted the motion. The defendants below and Moore excepted to the ruling of the court, and now the defendants below and Moore seek to have the order of the court below setting aside said sale reversed. The counsel for Moore only files a brief and makes an argument for the plaintiffs in error in this court.
„ „ , at sale aside, „ , „ 2. Order may be reviewed. The plaintiff in an action has no right to have a sheriff’s sale set aside against the objections of the other parties interested in such sale except for some good and sufficient reason. While the district court may in many cases be clothed with some judicial discretion in confirming or setting aside a sheriff’s sale, yet, where the district court sets aside a sheriff’s sale, on motion t ^ 0f $ie p^uti^ and against the objections of the other parties interested therein, without any sufficient reason therefor, the order of the district court, setting aside the sale, Avill be reversed by the supreme court on petition in error.
3. Conflict of evidence. *2514. Notice of sale; appraisement; fiimg «tarn, *250The motion in this case ivas heard on affidavits. No oral testimony Avas introduced. Hence this court can examine the evidence and Aveigh it just as intelligently as the court beloAV could. And Avhile in such a case, if the evidence should be found to be conflicting and contradictory this court would not reverse' the order of the district-court if it Avere founded upon such evidence unless the order should clearly appear to be against the Aveight or preponderance of the evidence, yet, if the order should be founded upon *251such evidence and should clearly appear to be against the weight and preponderance of the evidence, this court would reverse the order for that reason alone. (See in this connection Armstrong v. Grant, 7 Kas., 297; K. P. Rly. Co. v. Butts, 7 Kas., 316, in support of this view; and contra, Waltire v. Carriger, 5 Kas., 672.) The decision of this last proposition disposes of the most of the remaining questions. The other questions are mostly questions of fact. And as the evidence with regard to nearly all the facts clearly and unmistakably preponderates in favor of .the plaintiffs in error, the supreme court must find such of the facts in their favor. The evidence clearly shows that Moore was a bona ficle purchaser at said sheriff’s sale; that he knew nothing of any instructions having been given by plaintiff’s counsel to the sheriff; that the sale was made at the time and place mentioned in the notice of sale; that the sale was conducted strictly in accordance with law; that the property was sold for more than .two-thirds of its appraised value; and that the purchase-money was duly-paid by the purchaser to the sheriff. In fact, everything connected with the sale seems to have been fair and regular. But there are two other questions requiring consideration: It is claimed by the defendant in error that the sale was rightfully set aside because a copy of the return of the appraisers was not filed in the clerk’s office before the sheriff _ _ . commenced to publish notice> of the sale. The notice was commenced to be published just seven days before the sheriff filed said return with the clerk. Sec. 554, of the civil code reads as follows: ‘‘
“Sec. 554. The officer receiving such return shall forthwith deposit a copy thereof with the clerk of the court from which the writ issued, and advertise and sell such property,, agreeably to the provisions of this article.” (Gen. Stat., 716.)
It is claimed by the defendant in error that under this section the sheriff must deposit a copy of the appraisers’ return with the clerk before he can commence to advertise the property for sale. The section does not say so, and it does not mean so. It says that both shall be done forthwith,. *252and not that one shall be'done before the other. In this case the property was appraised on- the 1st of December 1871. The sheriff commenced to advertise the sale on the same day. He should also under said section have filed a copy of the appraisement with the clerk on the same day. But he neglected to do so, and did not file it until seven days afterward. The sale was advertised to be made, and was made, on January 2d 1872. Hence twenty-five days elapsed from the time of filing said return of the appraisement until the sale was made. This was certainly sufficient for any one who wished to bid at the sale, to ascertain what the appraisement was. Ordinarily, if a sheriff should do his duty, he would file the return of the appraisement before commencing to advertise the sale, for ordinarily he would be able to file the return on the same day that he received it; but he could not commence to advertise so soon, for ordinarily the newspaper in which he should wish to publish the advertisement would not be published on that day. This however would not always be so. It would sometimes happen that he could and would commence the publication of the notice first. If a sheriff' should receive an execution from another county he would probably commence the publication first, for generally he could do so before he would be able to deposit a copy of the return of the appraisement “with the clerk of the court from which the writ issued.” The whole of §454, is probably merely directory. For, although said section positively requires that the officer who has the writ, shall advertise and sell the property levied on, or ordered to be sold, agree.ably to the provisions of the article concerning executions, yet the legislature have unmistakably shown that they did not consider said section of itself sufficient to authorize the • court to set aside a sheriff’s sale for want of the proper .advertisement; and for that reason they enacted the following provision found in §457 of the same article, to-wit: “All ; sales made without such advertisement shall be set aside, on motion, by the court to which the execution is returnable.” v(Gen. Stat., 717.) We do not think that the court below *253should have set aside the sale simply because the sheriff did not file the copy of the appraisement with the clerk until seven days after he commenced to advertise the notice of sale. "We have examined all the authorities referred to by counsel.
ó. Proceedings at camiot Agency, negugence, etc. The plaintiff below (defendant in error) also claims that said sale was rightfully set aside because he claims “that the said sheriff disobeyed the instructions of plaintiff’s attorneys regarding such sale, being by such attorneys instructed to strike off said property to the plaintiff x ^ • x a£ $l;400, unless more should be bid therefor.”1 The sheriff however states positively in an affidavit made by him, and read on the hearing of said motion, that no such instructions were ever given to him. We think it is "clear from this affidavit that if any such instructions were given the sheriff did not understand them. But as the evidence seems to preponderate against the sheriff we shall assume for the purposes of this case that such instructions were given, that the sheriff understood them, and disregarded them. We shall assume for the purposes of the case that the plaintiff’s counsel instructed the sheriff that if no person bid more than $1,400 for the property the sheriff should bid it off for the plaintiff at that amount; that the sheriff understood the instructions; that he assented thereto; and that he afterwards disregarded the instructions. And upon such assumption will the disregard of said instructions invalidate the sale, or authorize the court to set aside the same? We think not. It was no fault of the purchaser, or of the defendants, that, the plaintiff was not at the sale so that he could bid personally upon the property. It was his own fault, and his own negligence. He had no more right to trust to the sheriff to bid for him than he would have had to trust to some other person if he had instructed such other person to bid for him. In fact, he did not have as much right to trust to the sheriff as he would have had to trust to some other person, for no person should be encouraged in making the sheriff an agent of his to bid for such person at the sheriff’s own sales. Such a thing may sometimes be tolerated where everything seems *254to be fair and regular, but it should never be encouraged. The sheriff cannot bid for any person in the capacity of sheriff. If he bids at all it must be in the capacity of agent for the person for whom he bids. If the sheriff promises to bid for some person, and then refuses to do so, he is not guilty of any official misconduct. He at most is only guilty of disregarding his duty as agent for such person. We think the plaintiff has no right to have the sale set aside for the neglect of his own agent. The rules in England with regard to sales made by masters in chancery can have but little application in this state to sales made by sheriffs. For our statutes govern all sheriff-sales made in this state. In England a sale made by a master in chancery was virtually open for the reception of bids until it was finally confirmed by the court. At least the court of chancery would always consider bids until it finally confirmed the sale. And said court always had absolute discretion as to whether the sale should be confirmed or not. These rules of the courts of chancery in England have been partially followed by the courts of chancery in New York. But even in New York it has been held that “ Where property is regularly advertised and fairly sold by a master, a sale will not be set aside and a resale directed for the benefit of parties interested in the proceeds of the sale, to protect them against the consequences of their own negligence, where they are adults and competent to protect their own rights on the sale. And where the sale is in the usual manner, and the purchase is made by a stranger to the suit, mere inadequacy of price is not a sufficient ground for depriving the vendee of the benefit of his purchase, unless the inadequacy is so great as to be evidence of fraud or unfairness in the sale.” American Ins. Co. v. Oakley, 9 Paige Ch., 259. In this state where a sheriff’s sale has been fairly and regularly made; where all the requirements of the law have been complied with; where no fraud has intervened; where the property has been sold at a reasonably fair price, there is but little room left for the exercise of individual discretion in confirming or setting aside the sale, but generally if not always, the sale *255must be confirmed. The property in this case was sold for .$535, which was more than two-thirds of its appraised value. There is no claim that the property was appraised at less than its full value. The order of the court below must be reversed.
All the Justices concurring.